 

Exhibit 10.2

 

Warrant Exercise AND PREFERRED STOCK AMENDMENT AGREEMENT

 

This Warrant Exercise and Preferred Stock Amendment Agreement (this
“Agreement”), dated as of March 24, 2020, is between Jaguar Health, Inc. (the
“Company”) and the purchaser signatory thereto (the “Purchaser”). Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Certificate of Designation of Preferences, Rights and Limitations of Series
B Convertible Preferred Stock (the “Series B Certificate of Designation”) and
the Series 2 Warrants (as defined below).

 

WHEREAS, pursuant to a registration statement on Form S-1 (File No. 333-231399)
(the “July 2019 Registration Statement”) and a prospectus dated July 19, 2019,
the Company made an underwritten offering of shares of common stock, par value
$0.0001 per share (“Common Stock”), shares of Series B Convertible Preferred
Stock (“Series B Preferred Stock”), Series 1 Common Stock purchase warrants
(“Series 1 Warrants”) and Series 2 Common Stock purchase warrants (“Series 2
Warrants”);

 

WHEREAS, the Purchaser holds the shares of Series B Preferred Stock and Series 2
Warrants (the “Purchaser Series B Preferred Shares” and the “Purchaser Series 2
Warrants”) set forth on the signature page hereto;

 

WHEREAS, the Purchaser is the sole remaining holder of shares of Series B
Preferred Stock; and

 

WHEREAS, the Purchaser wishes to exercise all of the Purchaser Series 2 Warrants
and, in consideration thereof, the Company desires to reduce (a) the conversion
price of the Series B Preferred Stock and (b) the exercise price of the
Purchaser Series 2 Warrants, in each case in accordance with the provisions of
this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Purchaser hereby agrees as
follows:

 

1.       Exercise of Purchaser Series 2 Warrants. The Company and the Purchaser
hereby agree that the Purchaser shall immediately exercise the Purchaser Series
2 Warrants with respect to the number of shares of Common Stock set forth on the
Purchaser’s signature page hereto1 (the “Purchaser Warrant Shares”) at a reduced
exercise price of $0.5227 per share but otherwise pursuant to the terms and
limitations of the Series 2 Warrants. The Purchaser shall execute and deliver
the aggregate cash exercise price for such exercise of the Purchaser Series 2
Warrants to the bank account set forth on Exhibit A hereto within two business
days after notice from the Company that the condition set forth in Section 5 has
been met and the Company shall deliver the Warrant Shares to the Purchaser via
the Depository Trust Company Deposit or Withdrawal at Custodian system pursuant
to the terms of the Series 2 Warrants and the instructions set forth on the
Purchaser’s signature page hereto.

 



 

 

1 Subject to applicable blocker in the warrant.

 



 

 

 

2.       Reduction in the Conversion Price of the Series B Preferred Stock. In
consideration for the Purchaser’s exercise of the Series 2 Warrants as described
in Section 1, the Company agrees to reduce the conversion price of the Series B
Preferred Stock from $2.00 to $0.4456 by filing on the date hereof an amendment
to the Series B Certificate of Designation (the “CoD Amendment”) in the form set
forth in Exhibit B hereto with the State of Delaware and deliver to the
Purchaser evidence of the filing of the CoD Amendment with the State of
Delaware.

 

3.       Representations and Warranties of Company. The Company hereby makes to
the Purchaser the following representations and warranties as of the date hereof
and each Issue Date:

 

(a)           Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
this Agreement, (ii) a material adverse effect on the results of operations,
assets, business, prospects or condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 

(b)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 



2

 

 

(c)           No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any material agreement,
credit facility, debt or other material instrument (evidencing a Company or
Subsidiary debt or otherwise) or other material understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, or (iii) conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
or a Subsidiary is subject (including federal and state securities laws and
regulations or the rules, regulations, and continued listing criteria of the
Nasdaq Capital Market), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(d)          Issuance of the Securities. The shares of Common Stock issuable
upon conversion of the Purchaser Series B Preferred Shares (the “Series B
Conversion Shares”), when issued in accordance with the terms of the Series B
Certificate of Designation, as amended by the CoD Amendment, will be validly
issued, fully paid and nonassessable, free and clear of all liens imposed by the
Company. The Company has reserved from its duly authorized capital stock a
sufficient number of shares of Common Stock for issuance of all of the Series B
Conversion Shares.

 

4.       Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and on each Issue Date to the
Company as follows (unless as of a specific date therein):

 

(a)          Organization; Authority. The Purchaser is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporated or formed with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and performance by the Purchaser of the
transactions contemplated herein have been duly authorized by all necessary
corporate, partnership, limited liability company or similar action, as
applicable, on the part of the Purchaser. This Agreement has been duly executed
by the Purchaser, and when delivered by the Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 



3

 

 

(b)          Authorization; Enforcement. The Purchaser has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Purchaser and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of the Purchaser
and no further action is required by the Purchaser, its board of directors or
its stockholders in connection therewith. This Agreement has been duly executed
by the Purchaser and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Purchaser enforceable against
the Purchaser in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

5.       Securities Law Disclosure. On or before 9 am ET on the Trading Day
following the date hereof, the Company shall file a Current Report on Form 8-K
disclosing the terms of the transactions contemplated hereby, including this
Agreement as an exhibit thereto.

 

6.       Except as specifically provided herein, the terms and conditions of the
Purchaser Series 2 Warrants shall remain in full force and effect and the rights
and obligations of the parties thereunder shall, except as specifically provided
herein, be unaffected by this Agreement and shall continue as provided in such
documents and shall not be in any way changed, modified or superseded by the
terms set forth herein. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement.

 

[signature pages follow]

 



4

 

 

IN WITNESS WHEREOF, this agreement is executed as of the date first set forth
above.

 

  JAGUAR HEALTH, INC.       By: /s/ Lisa A. Conte   Name:      Lisa A. Conte  
Title: President & CEO

 



 

 

 

IN WITNESS WHEREOF, this agreement is executed as of the date first set forth
above.

 

 

  PURCHASER:       Name: IONIC VENTURES, LLC       By:

/s/ Brendan O’Neil

  Name:  Brendan O’Neil   Title:

Authorized Signatory

    Address for Notice:

 

Purchaser Series B Preferred Shares: 1,971____________   Purchaser Series 2
Warrants: 1,250,000__________

 



 

 